DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
 
Status of Claims
This action is in reply to the application 16/346,153 filed on 4/30/2019. Claims 1-15 were previously pending. Claims 5, 8, 12, 15 were cancelled. Claims 1, 3-4, 6-7, 11, and 13-14 were amended in the reply filed March 29, 2021. Claims 1, 4, 6-7, 9-11 and 13-14 were amended in the RCE filed June 10, 2021. This action is non-final. 

Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding claims 4 and 11: Applicant’s arguments filed with respect to the claim 4 and 11 rejections made under 35 USC § 112 have been fully considered and found persuasive. However, new rejections have been made under 35 USC § 112 regarding amended claim language of claim 1.
Regarding Applicant’s argument starting on page 9 regarding claims 1, 4, and 11: Applicant’s arguments filed with respect to the rejections made under 35 USC § 101 have been fully considered, but they are not persuasive. Examiner maintains that Applicant’s invention merely recites an abstract idea (“Methods of Organizing Human Activity (e.g. commercial interactions)) executed in a generic computer environment. The amended language of these claims do not integrate the abstract idea, all additional elements are considered generic computer components, and the algorithmic operations performed are considered generic computer operations.
Regarding Applicant’s argument starting on page 11 regarding claim 1: Applicant’s arguments filed with respect to the claim 1 rejections made under 35 USC § 103 are now moot. Examiner agrees that Hershfield and Zamer do not teach portions of the amended language in claim 1, however Lin (U.S. Pub. No. 2010/0082447) does, as shown below.
Regarding Applicant’s argument starting on page 12 regarding claims 4 and 11: Applicant’s arguments filed with respect to the claim 4 and 11 rejections made under 35 USC § 103 have been fully considered, but they are not persuasive. Hershfield teaches the amended claim 4 and 11 language. As described in the rejection below, Hershfield generates a destination list when a named payment icon is selected by requesting and receiving billing address information corresponding to an entry with an identical name in a financial server database. Further, Hershfield teaches generating a destination list when payment information is provided that does not match existing stored payment information. Hershfield teaches its system comprising one or more payment provider servers (i.e. a payment service server and a financial server) performing i) generate a destination list comprising at least one of address information related to the delivery received the financial server by requesting a transmission of the at least one of address information to the financial sever, when the information related to the payment means is identical with information on the financial server, or ii) generate a destination list, comprising at least one of address information stored in the memory, when the information related to the payment means is not identical with the information on the financial server, without requesting a transmission of at least one of address information to the financial server. The rejections have been changed slightly, however, to match the amended language.

Claim Objections
There is a grammatical error in the amended claim 1 where it reads between a address of a place. For examination purposes, Examiner will interpret between a address of a place as between an address of a place. Appropriate corrections required.
There is a grammatical error in the amended claim 4 where it reads received the financial server. For examination purposes, Examiner will interpret received the financial server as received from the financial server. Appropriate corrections required.
There is a grammatical error in the amended claim 6 where it reads logged in to the financial from at least. For examination purposes, Examiner will interpret logged in to the financial from at least as logged in to the financial server from at least. Appropriate corrections required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 recites the unclear and indefinite limitations obtain address information related to delivery by analyzing the contact address information and the schedule information stored information related to the user or location information of the electronic device obtained through a GPS function. These limitations are unclear and indefinite because they can be interpreted a multitude of different ways including: a) address information is obtained by analyzing 1) contact address information and 2) either the schedule information or location information; or b) address information is obtained by analyzing 1) contact address information and schedule information or 2) location information. For examination purposes, the aforementioned language will be interpreted as described in example b) above.
Claim 1 recites the unclear and indefinite limitations distance information between an address of a place where a product is delivered from a merchant server and the obtained address information included in a destination list when requesting a delivery address related to online product purchase. These limitations are unclear and indefinite because they can be interpreted a multitude of different ways including: a) distance information is calculated from the distance between 1) an address of a place where a product is delivered from, 2) a merchant server, and 3) the obtained address information; or b) distance information is calculated from the distance between 1) an address of a place where a product is delivered (received from a merchant server), and 2) the obtained address information. For examination purposes, the aforementioned language will be interpreted as described in example b) above.
Claims 2-3 are rejected due to their dependency upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a device for executing a method of obtaining and presenting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of ...obtain information related to a user, ... obtain at least one of contact address information ... as information related to a user, to store the information related to the user ... obtain address information related to delivery by analyzing contact address information and the schedule information or location information ... obtained through a GPS function; determine a listing order of the obtained address information included in a destination list based on distance information between an address of a place where a product is delivered from a merchant server and the obtained address information included in a destination list when requesting a delivery address related to online product purchase; display the destination list according to the determined listing order of the obtained address information on the display; and to receive an input to select address information included in the destination list, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer device and its generic components, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
electronic device including its display, communication circuitry, processor, memory, a contact address application, a SNS application, a schedule application, an e-mail application, a messenger application, and a navigation application are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and are merely invoked as a tools to perform a way to obtain and present address information.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of the generic computer environment do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-3 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-3 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claim 3 recites the additional element of a server, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address server is recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and is merely invoked as a tool to perform a way to obtain and present address information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 4 recites the use of a device for executing a method of generating and transmitting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of ... obtain a request for a transmission of a destination ... obtain information related to payment means ... request a transmission of the at least one of address information, determine whether the information related to the payment means is identical with the information ... i) generate a destination list comprising at least one of address information related to the delivery received ... by requesting a transmission of the at least one of address information ... when the information related to the payment means is identical with information ... or ii) generate a destination list, comprising at least one of address information ... when the information related to the payment means is not identical with the information ... without requesting a transmission of at least one of address information ... and transmit the generated destination list ... as drafted, is a system that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer environment and its generic components, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information.  The payment service server including its communication circuitry, processor, memory, an external electronic device, and a financial server are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and are merely invoked as tools to perform a way to generate and transmit address information.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of the generic computer environment do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 6-7, and 9-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 6-7, and 9-10 when analyzed individually, and in 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claims 6-7 recite the additional elements of logging in to servers, and registering with servers, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.  The claimed logging in to the financial server, and registering with the financial server is recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 101-112] and are merely invoked as tools to perform a way to obtain and present address information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 11 recites the use of a device for executing a method of generating and transmitting address information. Therefore, it is directed to one of the four statutory categories of invention: a machine.
A method for ... providing payment service to provide delivery information, the method comprising: storing at least one of address information related to delivery obtained ... obtaining a request for a transmission of a destination list ... obtaining information related to payment means ... determining whether the information related to the payment means is identical with the information ... i) generating a destination list comprising at least one of address information related to delivery received ... by requesting a transmission of the at least one of address information ... when the information related to the payment means is identical with information ... or ii) generating a destination list, comprising at least one of address information ... when the information related to the payment means is not identical with the information ... without requesting a transmission of at least one of address information ... and transmitting the generated destination list to ... as drafted, is a system that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer environment and its generic components, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of generating and transmitting address information.  The payment service server, a financial server, and an external electronic device are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 25-30] and are merely invoked as a tool to perform a way to generate and transmit address information.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of the generic electronic device do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Claims 13-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 13-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claims 13-14 recite the additional elements of logging in to the financial server, and registering with the financial server, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information.  The claimed logging in to servers, and registering with servers are recited at a high level of generality [Applicant’s Specification as filed on 4/30/19, Paragraphs 101-112] and are merely invoked as tools to perform a way to obtain and present address information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the concept of obtaining and presenting address information in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hershfield (U.S. Pub. No. US 2010/0153265 A1).
Regarding the following Claim 4 and 11 limitations, Hershfield, as shown, discloses the following limitations:
A payment service server providing payment service, comprising: a communication circuitry; at least one processor electrically connected to the communication circuitry; and memory electrically connected to the at least one processor; [See [0026]; [0037-0038]; (Fig. 3); Here Hershfield teaches at least one payment provider server (i.e. a payment service server
... wherein the memory stores at least one of address information related to delivery obtained from a financial server; [See [0008]; [0026], [0037]; (Fig. 2); Here Hershfield teaches at least one payment provider server (i.e. a financial server) storing user address information.]
... the processor is configured to: obtain a request for a transmission of a destination list from an external electronic device; [See [0019]; (Fig. 1, 122); (Fig. 4A, 4B); (Fig. 2, element 208, 210); Here Hershfield teaches a payment provider server 208 receiving a request from a customer computer system 210 (i.e. an external electronic device) for shipping addresses (i.e., destination list), the request taking the form of a user submitting their login information.]
... obtain information related to payment means from the external electronic device; [See [0007]; [0034]; (Fig. 2, element 208, 210); Here Hershfield teaches a payment provider server 208 receiving and storing user payment information from a customer computer system 210 (i.e. an external electronic device).]
... determine whether the information related to the payment means is identical with the information on the financial server, i) generate a destination list comprising at least one of address information related to the delivery received from the financial server by requesting a transmission of the at least one of address information to the financial sever, when the information related to the payment means is identical with information on the financial server;  [See [0047-0049]; (Fig. 4B, 4E); Here Hershfield teaches that when an icon labeled with the name of a payment option is selected, “Sara’s WaMu Visa”, the user data on a payment provider server (i.e. the financial server
... or ii) generate a destination list, comprising at least one of address information stored in the memory, when the information related to the payment means is not identical with the information on the financial server, without requesting a transmission of at least one of address information to the financial server; [See [0049]; (Fig. 4E) Here Hershfield teaches that when payment information provided by the customer does not correspond to an existing form of payment stored on a server, selectable shipping addresses from the customer’s account (stored on a payment provider server) are presented for them to select a billing address for use.]
... transmit the generated destination list to the external electronic device. [See [0021]; (Fig. 1, 122); (Fig. 4A, 4B); Here Hershfield teaches a payment provider server sending selectable shipping addresses (i.e. generated destination list) to the computer system that requested it.]
Regarding the following Claim 6 and 13 limitations, Hershfield, as shown, discloses the following limitations:
The payment service server of claim 4, wherein the processor is configured to: request whether the external electronic device has logged in to the financial server from at least any one of the external electronic device and the financial server; [See [0007]; (Fig. 1, 110); (Fig. 4A, 4B); Here Hershfield teaches a payment provider server processor generating selectable shipping addresses in response to receiving the request for said user shipping addresses.]
...request whether an account of a user of the external electronic device has been registered with the financial server from the financial server based on the external electronic device being not logged in to the financial server.; [See [0007]; (Fig. 1, 110); (Fig. 4A, 4B); Here Hershfield teaches a payment provider server processor verifying, prior to executing the user login process (i.e., device being not logged in to the financial server
Regarding the following Claim 9 limitations, Hershfield, as shown, discloses the following limitations:
The payment service server of claim 4, wherein the processor is configured to: obtain information related to a user from the external electronic device; [See [0021]; (Fig. 1, 118); Here Hershfield teaches a payment provider server receiving and storing user information from a computer system.]
...obtain the at least one of address information related to the delivery from the obtained information related to the user; [See [0019]; (Fig. 1, 122); Here Hershfield teaches a payment provider server receiving and storing user shipping addresses.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Zamer (U.S. Pub. No. US 2015/0046365 A1) and in further view of Lin (U.S. Pub. No. 2010/0082447).
Regarding the following Claim 1 limitations, Hershfield, as shown, discloses the following limitations:
An electronic device, comprising: a display; a communication circuitry; a processor electrically connected to the display and the communication circuitry; and memory electrically connected to the processor, the memory stores instructions that, when executed, cause the processor to ...; [See [0037-0040]; (Fig. 3); Here Hershfield teaches a computer system including: a display, a processor, a network interface component and bus for communicating information, and memory storing instructions executable by the processor.]
... determine ... a destination list ... display the destination list ... receive an input to select address information included in the destination list.; [See [0021]; (Fig. 1, 122); (Fig. 4B, 420); Here Hershfield teaches a computing device capable of allowing a user to select a desired shipping address from shipping addresses displayed.]
Hershfield and Lin do not, however Zamer does, disclose the following limitations:
... obtain at least one of contact address information from a contact address application, text information posted on social networking service (SNS) from a SNS application, schedule information from a schedule application, e-mail information from an e-mail application, a messenger message from a messenger application and navigation address information obtained from a navigation application as information related to a user; [See [0035]; (Fig. 1, element 120); (Fig. 2, element 120, 228); [0039]; [0044]; Zamer teaches a shipping delivery location mining module 302 which accesses communication data (i.e. e-mail information) related to a user via a messaging application [i.e. an e-mail application).]
... store the information related to the user in the memory; [See [0039]; [0044]; [0081]; Zamer teaches storing the accessed communication data as an output of a shipping delivery location mining module 302.]
... obtain address information related to delivery by analyzing the contact address information and the schedule information or location information of the electronic device obtained through a GPS function; [See [0039]; [0043]; [0045]; [0081]; Zamer teaches a shipping delivery location analysis module 304 determining a predicted shipping delivery address (i.e. obtain address information related to delivery) based in part on the geographic location data from a location information of the electronic device obtained through a GPS function).]
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the address information retrieval system of Hershfield with the universal address service of Zamer.  While Hershfield teaches obtaining customer address information from address databases, Zamer teaches determining customer address information based on address information found in emails of the user.  By utilizing the shipping delivery location mining module of Zamer, Hershfield could determine predicted customer address information that is more accurate than customer address information stored in a database.  This would allow a customer to avoid deliveries sent to an address in which they will not be physically present at time of delivery, and thus avoid customer frustration and wasted time, as described in Zamer [0003].
	Hershfield and Zamer do not, however Lin does, disclose the following limitations:
... determine a listing order of the obtained address information included in a destination list based on distance information between an address of a place where a product is delivered from a merchant server and the obtained address information included in a destination list when requesting a delivery address related to online product purchase; display the destination list according to the determined listing order of the obtained address information on the display; [See [0080]; [0082]; (Fig. 11); [0112]; (Fig. 19); [0117]; Lin teaches determining and displaying a destination list of addresses in a specific order based on each distance between the retail location and the home location specified by a user.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the shipping address display of Hershfield with the address sorting function of Lin. By sorting addresses by distance as taught by Lin, users of the invention of 
Regarding the following Claim 2 limitations, Hershfield, Zamer, and Lin, as shown, disclose all claim 1 limitations. Hershfield further discloses the following limitations:
The electronic device of claim 1, wherein: the address information related to delivery comprises first address information and second address information, the first address information comprises address information on the user, and the second address information comprises address information on others related to the user.; [See [0047]; (Fig. 4B, 420); Here Hershfield teaches shipping options including shipping addresses corresponding to a user, and shipping addresses corresponding to individuals related to the user.]
Regarding the following Claim 3 limitations, Hershfield, Zamer, and Lin, as shown, disclose all claim 1 limitations. Hershfield further discloses the following limitations:
The electronic device of claim 1, wherein the instructions enable the processor to transmit the information related to the user to a server; [See [0021]; (Fig. 1, 118); (Fig. 2, 234); Here Hershfield teaches a computer system capable of relaying information related to a user to a payment provider server.]
...to request a transmission of a destination list, comprising at least one of address information related to the delivery, from the server; [See [0019]; (Fig. 1, 122); Here Hershfield teaches a computer system capable of requesting shipping addresses (i.e., a destination list
...and to obtain the destination list from the server. [See [0021]; (Fig. 1, 122); Here Hershfield teaches a computer system capable of receiving selectable shipping addresses from a payment provider server.]

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Tien (U.S. Pub. No. US 2017/0200161 A1).
Regarding the following Claim 7 and 14 limitations, Hershfield, as shown, discloses all claim 4, 6, 11, and 13 limitations, as well as the following limitations:
The payment service server of claim 6, wherein the processor is configured to: request the transmission of the at least one of address information from the financial server based on at least any one of the external electronic device being logged in to the financial server or the account of the user of the external electronic device being registered with the financial server; [See [0047] (Fig. 4A); (Fig. 4B, 420); Here Hershfield teaches a payment provider server processor requesting shipping addresses to be sent from the payment provider server memory to a user's computer system based on said user being logged in to the payment provider server via their computer system.]
... provide the destination list, comprising at least one of address information stored in the memory; [See [0021]; (Fig. 1, 122); (Fig. 4B); Here Hershfield teaches a payment provider server providing a selection of user shipping addresses.
Hershfield does not teach, however Tien teaches, a way to provide the destination list, comprising at least one of address information stored in the memory, without requesting the transmission of the at least one of address information from the financial server based on the account of the user of the external electronic device not being registered with the financial server.
the user of the external electronic device not being registered with the financial server) [See Tien [0005]). This is where the customer can utilize the invention of Tien to log in to a payment provider account, in which they have previously registered, in order to access stored shipping addresses (i.e., destination list) (See Tien [0028], [0046]). By implementing this invention, a customer does not have to input or select a shipping address on the merchant web site, or request shipping addresses from the merchant server (i.e., requesting the transmission of the at least one of address information from the financial server). Instead, a shipping address stored on the payment processor server may be selected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershfield to incorporate the teachings of Tien in order to provide user shipping addresses to a user based on said user not being registered with a merchant website they are trying to purchase from; with the motivation of saving the customer the time and effort necessary to manually enter a shipping address at checkout each time they want to purchase something from a merchant server in which they are not registered.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hershfield (U.S. Pub. No. US 2010/0153265 A1) in view of Kumar (U.S. Pat. No. US 10,366,436 B1).
Regarding the following Claim 10 limitations, Hershfield, as shown, discloses all Claim 4 limitations, but none of the following limitations. Kumar does, however, disclose all of these limitations:
The payment service server of claim 4, wherein the processor is configured to determine order of the at least one of address information included in the destination list based on at least any one of a delivery distance, a time taken for delivery or a delivery history.; Kumar does, however, disclose all of these limitations [See [Col. 1, Lines 38-41]; (Fig. 2B); [Col. 10, Lines 30-48]; Here Kumar teaches sorting an address list based on estimated time it will take to deliver an item.]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hershfield to incorporate the teachings of Kumar in order to enhance a customer’s experience (see Kumar [Col. 1, Line 67 – Col. 2, Lines 1-10]).  Incorporating the teachings of Kumar would do this by organizing a list of selectable addresses from fastest to slowest delivery, therefore placing more desirable addresses at the top.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Os (U.S. Pub. No. US 2015/0348029 A1) teaches locally stored shipping addresses and retrieval of said locally stored shipping addresses during checkout.
Lee (U.S. Pub. No. US 2018/0240178 A1) teaches logging into a payment provider server during checkout to access stored information.
Van Os (U.S. Patent No. US 10,366,436 B2) teaches using biometrics to access shipping address information during checkout.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628